Dismissed and Memorandum Opinion filed March 8, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00321-CV
                                   ____________

                          KRISTIN MCKAMEY, Appellant

                                           V.

                           ANTHONY D. HICKS, Appellee


                       On Appeal from the 310th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-75466



                           MEMORANDUM OPINION

      This is an appeal from a judgment signed March 9, 2011. The clerk’s record was
filed July 8, 2011. No reporter's record was taken. No brief was filed.

      On January 24, 2012, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was late, on
or before February 23, 2012, the court would dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.




                                            2